—In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated June 30, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants met their initial burden of establishing their entitlement to summary judgment by demonstrating that the allegedly defamatory statement was qualifledly privileged in that it was communicated only to persons with a common interest in the subject matter (see, Conciatori v Longworth, 259 AD2d 459). In opposition, the plaintiff failed to raise a triable issue of fact as to whether the statement was made with malice by the defendant Arthur H. Katz (see, Conciatori v Longworth, supra).
The plaintiffs remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.